IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :         No. 116 MAP 2014
                              :
              Appellant       :         Appeal from the judgment of sentence of
                              :         the Berks County Court of Common Pleas,
                              :         Criminal Division, at No.
         v.                   :         CP-06-CR-4690-2013 dated May 22, 2014
                              :
                              :
MARCUS LAMAR WILLIAMS,        :
                              :
              Appellee        :


                                   ORDER


PER CURIAM
      AND NOW, this 31st day of August, 2015, the Order of the Court of Common

Pleas is hereby AFFIRMED. See Commonwealth v. Hopkins, 117 A.3d 247 (Pa. 2015).